DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 16-20 are rejected under 35 USC § 101.
Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As per claim 16 recite machine learning model and are therefore software per se not embodied on non-transitory computer readable medium. 
Claims 17-20 are dependent on claim 16, however, they do not add any feature or subject matter that would resolve any of the non-statutory deficiencies of claim 16.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “providing a machine learning model having a plurality of nodes, the plurality of nodes organized as a plurality of interconnected layers, the plurality of interconnected layers including an input layer and an output layer; providing the output layer with a predetermined number of output nodes for classifying input samples into a predetermined number of categories, each output node corresponding to a category; adding an additional node to the output layer to classify the input data into the predetermined number of categories and into the additional category; training the machine learning model during a training phase using first training data to train the machine learning model for the predetermined number of categories and using second training data to train the machine learning model for the additional category; and removing the additional node from the machine learning model after the training is complete.” Or “providing a machine learning model having a plurality of nodes, the plurality of nodes organized as a plurality of interconnected layers, the plurality of interconnected layers including an input layer and an output layer; providing the output layer with a predetermined number of output nodes for classifying input samples into a predetermined number of categories, each output node corresponding to a category; adding an additional node to the output layer to classify the input data into the predetermined number of categories and into the additional category; training the machine learning model during a training phase using first training data to train the machine learning model for the predetermined number of categories and using second training data to train the machine learning model for the additional category; removing the additional node from the machine learning model after the training is complete; adding the additional node to an output layer of another machine learning model;  -12-82148718US01 operating the another machine learning model during an inference operation with the additional node; and determining if the another machine learning model outputs the additional category from the additional node.” Or “a plurality of nodes organized as a plurality of layers, the plurality of layers including an input layer, a hidden layer, and an output layer; and a plurality of connections between the nodes, each connection comprising a weight, wherein a strength of each of the weights is determined during training of the machine learning model, and wherein the machine learning model is trained for more categories than there are output nodes in the output layer.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Hamedi et al. (US Patent 11,301,718) teaches “a method for training a machine learning model, the method comprising: selecting a set of training images for a machine learning model; extracting first features of a first feature category from each training image to generate a first tensor of the first feature category for each training image, wherein the first feature category is one of an object category, a scene category, or a color category, and the second feature category is a different one of the object category, the scene category, or the color category; extracting second features of a second feature category from each training image to generate a second tensor of the second feature category for each training image; determining an engagement metric for each training image, the engagement metric corresponding to a performance score; and training a neural network comprising a plurality of nodes arranged in a plurality of sequential layers including an input layer and an output layer downstream from the input layer, wherein training the neural network includes: propagating information included in the first tensor of the first feature category for each training image through each layer of the neural network including the input layer; inserting, from a location outside of the neural network into the neural network at a first sequential layer subsequent to the input layer, information included in the second tensor of the second feature category for each training image, the first sequential layer selected based on a size of the second tensor or a predictive power of the second feature category for the set of training images; and propagating the information included in the second tensor for each training image through a subset of the plurality of sequential layers of the neural network subsequent to the first sequential layer.” but does not teach the indicated subject matter above.
Another art of record Lee at al. (US Patent 11,023,814) teaches “Systems and methods are provided for categorizing products using Al. One method comprises retrieving initial training data including products associated with one or more categories; pre-processing the initial training data to generate synthesized training data; generating a hierarchical model using the synthesized training data, the hierarchical model containing at least two layers of nodes below a root node; receiving information associated with a first uncategorized product; and receiving a request to predict a set of N categories with the highest N total probability scores. The method may further comprise predicting, using the hierarchical model, N categories of the first uncategorized product, by calculating total probability scores, and determining the N categories with the highest N total probability scores; sorting the first uncategorized product into the N categories associated with the nodes from the first and second layers having the highest total probability scores; and displaying the sorted first uncategorized product and its associated N categories on a user device associated with a user.” but also does not teach the indicated subject matter above.
Another art of record Sibile (US Pre-Grant Publication No: 2021/0089861) teaches “he neural network 100 is configured, or trained, to classify received nuclear imaging data into one of a plurality of categories corresponding to a clinical determination. For example, in some embodiments, the neural network 100 is configured to receive nuclear imaging data generated using at least a first imaging modality 12 for a first patient. The neural network 100 may receive the nuclear imaging data in any suitable form, such as, for example, a reconstruction generated from raw listmode or sinogram data, raw data, etc. The neural network 100 is trained to classify the received nuclear imaging data into one of a plurality of predefined categories corresponding to a clinical determination, such as, for example, the presence or absence of a tissue mass, presence or absence of an abnormality, malignant, benign, etc. In such embodiments, each node in the output layer 113 corresponds to one of the potential categorizations. For example, when the predefined categories correspond to the presence or absence of a tissue mass, a first node 131 in the output layer 113 may correspond to the presence of a tissue mass and a second node 132 in the output layer 113 may correspond to the absence of a tissue mass. Although embodiments are illustrated having two nodes 131, 132 in the output layer 113, it will be appreciated that the output layer 113 can include any number of nodes 131-132 each corresponding to a predetermined category or potential classification.” but also does not teach the indicated subject matter above.


Other Related Prior art
Bonawitz (US Pre-Grant Publication No: 2019/0171978) teaches “The present disclosure provides systems and methods for distributed training of machine learning models. In one example, a computer-implemented method is provided for training machine-learned models. The method includes obtaining, by one or more computing devices, a plurality of regions based at least in part on temporal availability of user devices; selecting a plurality of available user devices within a region; and providing a current version of a machine-learned model associated with the region to the plurality of selected user devices within the region. The method includes obtaining, from the plurality of selected user devices, updated machine-learned model data generated by the plurality of selected user devices through training of the current version of the machine-learned model associated with the region using data local to each of the plurality of selected user devices and generating an updated machine-learned model associated with the region based on the updated machine-learned model data.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492